Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 1 of 59

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

 

District of Nevada : In
- " ma 4 %
Case number (if known): Chapter you are filing under: angn af 5 ret v
Chapter 7 wee -
Q) Chapter 11 / 4
CJ Chapter 12 vee a Ls aa
Q Chapter 13 <) O) Cheek if this isa

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Teen tcentity Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture JOSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver’s license or RAMON
passport). Middle name Middle name
Bring your picture RODRIGUEZ EGUILUZ
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr., Jr, Ul, HI) Suffix (Sr., Jr, HUN)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middie name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
. . - = XX = _
your Social Security XXX x-_2 5° 8 4 x XX a
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX > XK ml XX = XX mL
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1

4. Any business names

5.

6.

Case 20-10626-abl

Jose Ramon Rodriguez Eguiluz

Middle Name

 

First Name Last Name

 

sstess Fo te IO So Yi

About Debtor 1:

Se UII ANON EM RAE we, Nino DY

 

and Employer WZ | have not used any business names or EINs.

Identification Numbers
(EIN) you have used in

 

the last 8 years Business name

Include trade names and
doing business as names

 

Business name

EIN

EIN

 

Where you live

2083 LA VANTE AVE

 

Doc 1 Entered 02/03/20 14:24:45 Page 2 of 59

Case number (if known)

 

 

About Debtor 2 (Spouse Only in a Joint Case):

CJ | have not used any business names or EINs.

 

Business name

 

Business name

EIN

EIN

If Debtor 2 lives at a different address:

 

 

 

 

 

 

 

Number Street Number Street

LAS VEGAS NV 89169

City State ZIP Code City State ZIP Code
CLARK

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.Q. Box

 

City State ZIP Code

Why you are choosing Check one:
this district to file for

bankruptcy wi Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

LJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

page 2
Debtor 1

Case 20-10626-abl

First Name

Jose Ramon Rodriquez Equiluz

Middle Name

Doc 1 Entered 02/03/20 14:24:45 Page 3 of 59

Case number (if known).

 

Last Name

re the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

(4 Chapter 7

C} Chapter 11
LJ Chapter 12
(] Chapter 13

(J) | will pay the entire fee when | file my petition. Please check with the clerk's office in your
focal court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unabie to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

(No
L) Yes. District When Case number
MM / OD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
W No
QC) Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM /DD/ YYYY
YNo. Go to line 12.
LJ Yes. Has your landlord obtained an eviction judgment against you?

1 No. Go to line 12.

C) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 4 of 59

Jose Ramon Rodriguez Equiluz Case number (it known

First Name Middie Name

 

Last Name

| part 3: (EE About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

of any fuil- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smailf

business debtor, see
11 U.S.C. § 101(51D).

W No. Go to Part 4.

CJ Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. |f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(4)(B).

QNo. | am not filing under Chapter 11.

QC) No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

QO Yes. iam filing under Chapter 11 and | am a smail business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

 

. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock

that must be fed, or a building
that needs urgent repairs?

Official Form 101

{4 No
C) Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

 

Where is the property?
Number Street

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 20-10626-abl

Debtor 1 Jose Ramon Rodriquez Equiluz

First Name Middle Name

Last Name

Doc 1 Entered 02/03/20 14:24:45 Page 5 of 59

Case number (if known)

 

| Parts: | Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Wd | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1am not required to receive a briefing about
credit counseling because of:

OQ) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CY | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ohi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unabie to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) tam not required to receive a briefing about
credit counseling because of:

) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 20-10626-abl

Debtor 1

First Name

answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after

any exempt property is
excluded and

administrative expenses
are paid that funds will be
available for distribution

Jose Ramon Rodriquez Eguiluz

Middle Name

Last Name

Case number (if known)

Doc 1 Entered 02/03/20 14:24:45 Page 6 of 59

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LC] No. Go to line 16b.
Z Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

1 No. Go to line 16c.
Q) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

C) No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

Y No
QO) Yes

to unsecured creditors?

18. How many creditors do

you estimate that you
owe?

19. How much do you

estimate your assets to
be worth?

20. How much do you

Part 7:

estimate your liabilities
to be?

Sign Below

For you

Official Form 101

2 1-49

L) 50-99
L) 100-199
L) 200-999

b $0-$50,000

L} $50,001-$100,000
() $100,001-$500,000
L) $500,001-$1 million

b $0-$50,000

LJ $50,001-$100,000
C) $100,001-$500,000
() $500,001-3$1 million

C} 1,000-5,000
C) 5,001-10,000
L) 10,001-25,000

CL) $1,000,001-$10 million
C) $10,000,001-$50 million
L) $50,000,001-$100 million

L} $100,000,001-$500 million

LJ $1,000,001-$10 million

LJ $10,000,001-$50 million
LJ $50,000,001-$100 million
LJ $100,000,001-$500 million

C) 25,001-50,000
LJ 50,001-100,000
L) More than 100,000

LQ $500,000,001-$1 billion

QQ $1,000,000,001-$10 billion
() $10,000,000,001-$50 billion
CJ More than $50 billion

L) $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
£2 $10,000,000,001-$50 billion
L) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13

of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a faise statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptgy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§

x

2, 1341, 1519, and 3571.
c

x

 

Signatire of Debtor 1

Executed on _C] 3 } |a0a¢
MM IT DO /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

 

Signature of Debtor 2

Executed on

MM / DD SYYYY

page 6
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 7 of 59

Debtor 1 Jose Ramon Rodriguez Equiluz Case number (ir known

 

First Name Middle Name Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

For your attorney, if you are
represented by one

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 8 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz Case number (irinown

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

 

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the tocal rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LI No
i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LI No
W Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

C) No
4 Yes. Name of Person AMY MILLER

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney May cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

 

x
siphature of Debtor 1 Signature of Debtor 2
Date () l : g070 Date
MMI DD 7YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone 702 GL) PIE v Cell phone
Email address Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 9 of 59

 

 

 

 

Certificate Number: 12459-NV-CC-034027031

12459-NV-CC-034027031

CERTIFICATE OF COUNSELING

I CERTIFY that on January 30, 2020, at 9:09 o'clock PM PST, Jose Ramon
Rodriguez Eguiluz received from Abacus Credit Counseling, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the District of Nevada,

an individual [or group] briefing that complied with the provisions of 11 U.S.C.
109¢h) and 111.

 

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: January 30, 2020 By: /s/Shannon Knapp

 

 

Name: Shannon Knapp

 

Title: Credit Counselor

 

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 10 of 59

UU eC Lem em CIC a Umer cies

Debtor 4 Jose Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Chapter 7
{If known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 1215

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

| Part 4: Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

m whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.):

w whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

m whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

ws whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
m what tax consequences may arise because a case is filed under the Bankruptcy Code:

um whether any tax claims may be discharged;

m™ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

m how to characterize the nature of your interests in property or your debts; or

w what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY MILLER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

Cc
\ . .
pate L'! [ 31 [20x O
Signature of meng acknowledging receipt of this notice MMPDD /YYYY

Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

 

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1
Case 20-10626-abl Doci1 Entered 02/03/20 14:24:45 Page 11 of 59

Jose Ramon Rodriguez Eguiluz

First Name Middle Name

Debtor 1 Case number (if known)

 

 

Last Name

Ey Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:
@ | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer.

= | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 140(h), and 342(b); and

@ if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

AMY MILLER MANAGER TAXES N MORE LLC
Printed name Title, if any Firm name, if it applies

8565 S EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-635-2030

City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:

(Check ail that apply.)
wi Voluntary Petition (Form 101) wi Schedule | (Form 106i) ) Chapter 11 Statement of Your Current Monthly
Income (Form 122B
| Statement About Your Social Security Numbers wi Schedule J (Form 106J) ( )
(Form 121) w : . ' C) Chapter 13 Statement of Your Current Monthly
Ww Se Declaration About an Individual Debtor's Income and Calculation of Commitment Period
Summary of Your Assets and Liabilities and Schedules (Form 106Dec) (Form 122C-1)
Certain Statistical Information (Form 106Sum) wi . . .
Wi schedule 8 Form 1064/8) Statement of Financial Affairs (Form 107) LJ chapter 13 Calculation of Your Disposable
chedule orm .
| Statement of Intention for Individuals Filing Income (Farm 122C-2)
Gd Schedule C (Form 106C) Under Chapter 7 (Form 108) L) Application to Pay Filing Fee in Installments
4 Schedule D (Form 106D) i Chapter 7 Statement of Your Current wi (Form 103A)
Monthly Income (Form 122A-1 icati ili
Ld Schedule E/F (Form 106E/F) y ( ) pplication to vey eter 7 Filing Fee
w CL) Statement of Exemption from Presumption aived (Form )
Schedule G (Form 106G) of Abuse Under § 707(b)(2) Wi Aiist of names and addresses of all creditors
Wi schedule H (Form 106H) (Form 122A-1Supp) (creditor or mailing matrix)
CJ Chapter 7 Means Test Calculation Q) other

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

     
 

 

XXX-XX-XXXX — oe/-W-xere’
- Signature of ba Se , principal, responsible Social Security number of person who signed MM /OD/YYYY
AMY MILLER
Printed name
a Date

 

Signature of bankruptcy petition preparer or officer, principal, responsible MM /DD/YYYY

person, or partner

Social Security number of person who signed

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 12 of 59
B2800 (Form 2800) (12/15)

United States Bankruptcy Court
District Of NEVADA

In re JOSE RAMON RODRIGUEZ EGUILUZ Case No.
Debtor

 

Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110) Q)4

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accepte......cccccessseeeeeees $200.00
Prior to the filing of this statement I have received........cccccscssessssseeeeveeseeees $200.00
Balance Due... eceeeceseecesssesesescscscseenesesescscstacsnensesseesevessasscacecscstsssnsneavenas $0.00

2. I have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARATION ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
JOSE RAMON RODRIGUEZ EGUILUZ paid $200.00 in cash.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

SOCIAL SECURITY NUMBER

 

 

 

620602539 [731-290
Social Security number of bankruptcy Date
petition preparer*

AMY MILLER 8565 S. EASTERN AVE SUITE 128, LAS VEGAS, NV 89123

Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer’s failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both, 11 U.S.C. § 110; 18 U.S.C. § 156.
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 13 of 59

Fillin this information to identify your case:

Debtor 4 Jose Ramon Rodriguez Eguiluz

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of NEVADA

Case number CJ Check if this is an
(If known) amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out ail of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

REE summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B oo... ececcccceceessveecccceeeeeeestesrnecenseevenecneeetissiesseueverseserenevereesnetaees $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B .o....cccccccccccececscssssssetesestsseesestseeeseescsnesssesisaesesesiestereseeseeens $ 1,400.00
1c. Copy line 63, Total of all property on Schedule A/B ooo... ccc ect est tenance eeneenetteaeecaee ce tnt tees csaeseatteaeetneeeneegenieeniesentes 5 1,400.00

 

 

 

ERED summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ _ 9.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... ee ce cece cee eteerteeee

$ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EYF oo... eee + 5 22,246.00

 

 

 

 

 

Your total liabilities $ 22,246.00
RE summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 1714.64
Copy your combined monthly income from line 12 of Schedule 1 oo... cc ccccceeeee es eeeveecseeecaeesceeeseneesesseeeeatesssensersesesitaens s_ eee
5. Schedule J: Your Expenses (Official Form 106J) 0
Copy your monthly expenses from line 22c Of SCHECUIE J oo ct ere rere ncn e rte ea Erte cee cneeetaee enna tes $ ____ 1,840.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 14 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

 

BEE answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Case number (if known),

C] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

WY Yes

7. What kind of debt do you have?

1] Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

$ 2,050.72

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 15,000.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing pians, and other similar debts. (Copy line 6h.) +¢$ 0.00
9g. Total. Add lines 9a through 9f. $ 15,000.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45

Fill in this information to identify your case and this filing:

Jose Ramon Rodriguez Eguiluz

Middte Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of NEVADA

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 15 of 59

C) Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Ca Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

YW No. Go to Part 2.
CJ Yes. Where is the property?
What is the property? Check ail that apply.

Single-family home
4.1.

 

- - — Duplex or multi-unit building
Street address, if available, or other description : ;
Condominium or cooperative
Manufactured or mobile home
Land

Investment property

 

 

Timeshare
Other

City State ZIP Code

OOOoO0Oo000

 

Who has an interest in the property? Check one.
L) Debtor 1 only

L) Debtor 2 only

CL) Debtor 1 and Debtor 2 only

(J At feast one of the debtors and another

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.
Single-family home

1.2, Duplex or multi-unit building

 

Street address, if available, or other description . :
Condominium or cooperative

Manufactured or mobile home
Land
Investment property

 

 

Timeshare

Other

Who has an interest in the property? Check one.
L} Debtor 1 only

LY Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

City State ZIP Code

OOOOO0OO0

 

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
Case 20-10626-abl

Debtor 1 Jose Ramon Rodriguez Eguiluz

 

First Name Middle Name Last Name

1.3.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the doliar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .......... 0.00... ce cece e erent tee ener e eee ects esa e sere eee n bea ebben eg eee ene >

Ea Describe Your Vehicles

What is the property? Check all that apply.
Q) Single-family home

QO Duplex or multi-unit building

Q Condominium or cooperative

CJ Manufactured or mobile home

CJ Land

Q) investment property

CJ Timeshare

Q) other

 

Who has an interest in the property? Check one.
C) Debtor 1 only

L) Debtor 2 only

CL) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Case number (if known)

Doc 1 Entered 02/03/20 14:24:45 Page 16 of 59

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Wi No
L) Yes

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

\f you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:
Other information:

 

Official Form 106A/B

Who has an interest in the property? Check one.
Q) Debtor 1 only

3 Debtor 2 only

L) Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

(J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

L) Debtor 2 only

L} Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

(J Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured ciaims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 17 of 59

Debtor1 Jose Ramon Rodriguez Eguiluz Case number (it inown)

 

 

 

 

 

First Name Middle Name Last Name
3.3. Make: Who has an interest in the property? Check one. —_9 not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: Q) Debtor 4 only Creditors Who Have Claims Secured by Property.
Year: C) Debtor 2 only
ear. ) ebtor 1 and Debtor 2 only Current value of the Current value of the
: : . entire property? ortion you own?
Approximate mileage: CI At least one of the debtors and another Property p y
Other information:
| | Q) Check if this is community property (see $ $
instructions)
| J
34 Make: Who has an interest in the property? Check one. —_ 9 not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: Q) Debtor 1 oniy Creditors Who Have Claims Secured by Property.
y L) Debtor 2 only
ear:

Approximate mileage:

Other information:

 

i
|
|

 

 

(J Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

UL) No
C) Yes
4.1. Make: Who has an interest in the property? Check one. —_9 not deduct secured claims or exemptions. Put
CO) Debtor 4 onl the amount of any secured claims on Schedule D:
Model: e only Creditors Who Have Claims Secured by Property.
y. L) Debtor 2 only
ear:

If you own or have more than one, list here:

Other information:

 

 

L) Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

U Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

42. Make: Who has an interest in the property? Check one. —_9 not deduct secured claims or exemptions. Put
O Debtor 1 on! the amount of any secured claims on Schedule D:
Model: edtor | only Creditors Who Have Claims Secured by Property.
L) Debtor 2 only
Year: Current value of the Current value of the

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Other information:

 

 

Official Form 106A/B

L) Debtor 1 and Debtor 2 only
CJ At least one of the debtors and another

(C) Check if this is community property (see
instructions)

Schedule A/B: Property

entire property? portion you own?

 

. 0.00

 

 

 

page 3
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 18 of 59

Debtor1 | JOSe Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

| Part 3: | Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

 

Case number (if known)

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
L) No
Yes. Describe......... FURNITURE

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

L] No
W Yes. Describe.......... ELECTRONICS

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
(4 No

LI} Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

i No
C] Yes. Describe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

4 No
L) Yes. Describe..........

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

U No
\Q Yes. Describe.......... EVERYDAY CLOTHES

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
CJ No

(4 Yes. Describe........... EVERYDAY JEWELRY

13. Non-farm animals
Examples: Dogs, cats, birds, horses

i No
C) Yes. Describe...........

14. Any other personal and household items you did not already tist, including any health aids you did not list

(4 No
L) Yes. Give specific
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here oo... ccc ete tee esse anececensetscsesenevscaesseistesstceesenssevinersenecieceeecsveevaeerstenseatecsesseneenerd

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 800.00

$ 400.00

$ 100.00

$ 100.00

 

 

s____ 1,400.00.

 

page 4

 
Case 20-10626-abl

Debtor1 Jose Ramon Rodriguez Eguiluz

 

First Name

Middle Name Last Name

| Par a: Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

16.Cash

Case number (if known)

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

YZ No

17. Deposits of money

CJ No

18. Bonds, mutual funds, or publicly traded stocks

YW No

Doc 1 Entered 02/03/20 14:24:45 Page 19 of 59

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

an LLC, partnership, and joint venture

W No

L) Yes. Give specific
information about

 

 

see eseaecacetseteeecececaeecsususecacensesessenensaessssucensesesseensiteeseseecensneecsiscsntesseaeeisisescesessiedesesisieaeeeneiseausesetisctentenss CASH. coco cece $
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Institution name:
17.1. Checking account: US BANK $ 0.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7, Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Institution or issuer name:
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
Name of entity: % of ownership:
0,

0 to % $

0% % $

0% % $

Official Form 106A/B

 

Schedule A/B: Property

page 5
Case 20-10626-abl

Debtor 1 Jose Ramon Rodriguez Eguiluz

Doc 1 Entered 02/03/20 14:24:45 Page 20 of 59

Case number (if known),

 

First Name Middle Name

Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.

Non-negotiable instruments are those you cannot

YW No

C) Yes. Give specific
information about

issuer name:

transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEM cece $
$
$

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
Q) Yes. List each

account separately. Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
VW No
a i 7: Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: S
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
YW No
QD Yes occ Issuer name and description:
$
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 21 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz

Case number (if known)
First Name Middte Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
WY No
ee

institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in tine 1), and rights or powers
exercisable for your benefit

WY No

L] Yes. Give specific
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WY No

LJ Yes. Give specific
information about them.... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

YW No

L) Yes. Give specific
information about them. ... $

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

WY No

L) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. 0...

Federal: $

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WY No

L) Yes. Give specific information. .............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $.
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
W No
L) Yes. Give specific information............... .

Official Form 106A/VB Schedule A/B: Property page 7
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 22 of 59

Debtor 4 Jose Ramon Rodriguez Eguiluz

Case number (if known),
First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

WZ No

Q) Yes. Name the insurance company

' vo Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..

$

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

WZ No

CQ) Yes. Give specific information. .............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

2 No

CQ] Yes. Describe each claim. occ.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

W No

CJ Yes. Describe each Claim. oo...

35. Any financial assets you did not already list

W No

UL) Yes. Give specific information............

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here oo cc ccccccssessssvessoenstatissarvsssttatersrasennivsentessusiuseiriutarvasssssssrsssvusesmussniecsaseesnivesans > $ 0.00

 

 

 

| Pare | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
(A No. Go to Part 6.
Q) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

No
C] Yes. Describe.......

$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
W No
Q) Yes. Describe........ $

Official Form 106A/B Schedule A/B: Property page 8
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 23 of 59

Debtor1 Jose Ramon Rodriguez Eguiluz

First Name Middie Name Last Name

 

Case number (if known),

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

CJ Yes. Describe...

 

 

 

 

 

 

 

 

 

 

$
41. Inventory
C) Yes. Describe........ $
42. Interests in partnerships or joint ventures
W No
CI Yes. Describe... Name of entity: % of ownership:
% $
%
% $
43. Customer lists, mailing lists, or other compilations
WA No
O) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
CI No
Q) Yes. Describe. ......
$
44. Any business-related property you did not already list
Wd No
CL) Yes. Give specific $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number Mere occ ccc ccccee esses ses tat sobbsanivasanrssiensariececsiasertessasavuisessavesssessesersiesevecenveee >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
WA No. Go to Part 7.
Cl Yes. Go to line 47.

Current value of the

portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

C) No

Official Form 106A/B Schedule A/B: Property page 9
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 24 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz Case number (if known)

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

CJ) No

L) Yes. Give specific
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

UC) No

51. Any farm- and commercial fishing-related property you did not already list
CJ No

UI) Yes. Give specific
information. ............ $

 

52. Add the dollar vaiue of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here ooo. cece ects cette cers neneaseseneeasesseeventecitnsasisitecqueeseesceeesensneneavenineneaeteateees >

 

0.00

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Wd No

C) Yes. Give specific

information............. $

 

54. Add the dollar value of all of your entries from Part 7. Write that number here oo... teeter nents > $

 

0.00

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, Lime 2.0.0... ccc cccsescesssessessseerecseesevsvetevssressesssessersstsaessettreesttrersuisttettiiteretitestisseseteritnsttttirinsemtesstes > $

56. Part 2: Total vehicles, line 5 $ 0.00
1,400.00

57. Part 3: Total personal and household items, line 15

A

5 0.00

58. Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45 $ 0.00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61. Part 7: Total other property not listed, line 54 +5 0.00

62. Total personal property. Add lines 56 through 61. «0.0.0... $ 1,400.00 Copy personal property total > +§

0.00

1,400.00

 

63. Total of all property on Schedule A/B. Add line 55 + line 62.00... cece trent ee re reser rceeirenestietestierseerenseeneee $

 

1,400.00

 

Official Form 106A/B Schedule A/B: Property

page 10

 

 

 
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 25 of 59

Fill in this information to identify your case:

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of NEVADA

 

Case number CJ Check if this is an
(If known) j
amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04g

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
Space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wt You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Sescription: FURNITURE $ 800.00 Os _ Nev. Rev. Stat. Ann.
Line from Wi 100% of fair market value, up to §21.090(1)(b)
Schedule A/B: 6 any applicable statutory limit
description; ELECTRONICS _—s. 400.00 Os _ Nev. Rev. Stat. Ann.
Line from Z i 100% of fair market value, up to §21.090(1)(b)
Schedule A/B: any applicable statutory limit
description: LOTHE $ 100.00 Os . Nev. Rev. Stat. Ann.
Line from J 100% of fair market value, up to §21.090(1)(b)
Schedule A/B: 11 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Wf No

CL) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LC] No
L) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of___
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 26 of 59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Jose Ramon Rodriguez Eguiluz Case number (rknown)
First Name Middle Name Last Name
EE ssitona Page
Brief description of the property and line Current vatue of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief . Nev. Rev. Stat. Ann.
; §21.090(1)(a)
Line from 12 (A 100% of fair market value, up to
Schedule A/B: SS” any applicable statutory limit
Brief
description: |. ——————~——————__ § Ls
Line from L) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: —_______._ 8 Ol
Line from CL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from ©] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Cs
Line from CJ 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Us
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: |. ———————————___ 8 Us
Line from LJ 100% of fair market value, up to
Schedule A/B: ~ any applicable statutory limit
Brief
description, |. —————~—————__ 8 Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from U) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit

Official Form 106C Schedule C: The Property You Ciaim as Exempt page _* of
Case 20-10626-abl Doci1 Entered 02/03/20 14:24:45 Page 27 of 59

Fill in this information to identify your case:

Debtor 4 . Nev. Rev. Stat. Ann. §21.090(1)(a)

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of NEVADA

Case number
{if known} L) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
P| No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
&) Yes. Fill in all of the information below.

| Part 4: Rog All Secured Claims
Column A Column B Column C

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this _ portion

As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any

Creditors Name I

Describe the property that secures the claim: $ $ $

 

 

 

 

 

 

Number Street I
As of the date you file, the claim is: Check all that apply.
C) Contingent
C) unliquidated
City State ZIP Code oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) debtor 1 only Q) an agreement you made (such as mortgage or secured
QQ Debtor 2 only car loan)
Q) Debtor 4 and Debtor 2 only Q Statutory lien (such as tax tien, mechanic's lien)
Q) Atleast one of the debtors and another Q) Judgment lien from a lawsuit
Q) other (including a right to offset)
QO) Check if this ciaim relates to a

community debt

Date debt was incurred __ __Last 4 digits of account number __ __

| 2.2) Describe the property that secures the claim: $ 3 $
Creditors Name

 

 

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
OQ Contingent
C} Unliquidated
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 4 oniy CJ An agreement you made (such as mortgage or secured
Cl Debtor 2 only car loan)
OU) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
C0 Atleast one of the debtors and another Q) Judgment tien from a lawsuit
Q) other (including a right to offset)
(J Check if this claim relates to a

community debt
_ Date debt was incurred _ . ___bast 4 digits of account number __

 

Add the dollar value of your entries in Column A on this page. Write that number here:

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 28 of 59

Fill in this information to identify your case:

 

 

 

 

pebtor1 JOSE RAMON RODRIGUEZ EGUILUZ

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of NEVADA

C) Check if this is an

Case number .
(If known) amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

} Part 1: All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Wd No. Go to Part 2.
C) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. !f more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last 4 digits of accountnumber ss t—iéS $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City State ZIP Code U Contingent
| Q Unliquidated
Who incurred the debt? Check one. O disputed
Q) Debtor 1 only
Q) Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QL) Domestic support obligations
At least one of the debtors and another () Taxes and certain other debts you owe the government
Cl Check if this claim is fora community debt L) claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
UO) No OY other. Specify
OW yes Sn eens ete inte eee ah opens eae oo cineaueeteeetnen ee
2.2 Last 4 digits ofaccountnumber ss © lg $ $

 

 

Priority Creditors Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent

City State ZIP Gode 2 Untiquidated

Who incurred the debt? Check one. 1 Disputed

Q) Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(3 At least one of the debtors and another

Type of PRIORITY unsecured claim:
L) Domestic support obligations

Taxes and certain other debts you owe the government

QO) Check if this claim is for a community debt intoxicated

QO
U) Claims for death or personal injury while you were
L) Other. Specify

Is the claim subject to offset?

CL) No
Q) Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 5
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 29 of 59

Debtor 9 JOSE RAMON RODRIGUEZ EGUILUZ

 

First Name Middle Name Last Name

ars All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (if known)

Q) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

| Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

GOLD ACCEPTANCE

 

Nonprionty Creditors Name

 

 

PO BOX 1889

Number Street

ORANGE CA 92856
City State ZIP Code

Who incurred the debt? Check one.

wu Debtor 1 only

Cl) Debtor 2 only

CI) Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

No
C) Yes

US DEPT OF EDUCATION

 

Nonpriority Creditors Name

2401 INTERNATIONAL

 

 

Number Street
MADION Wi 89101
City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

(3 Debtor 2 only

C} Debtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

a No
C] Yes

ADA ASTRA RECOVERY SERVICE

 

Nonprionty Creditors Name

7330 W 33RD ST N STE 118

 

 

Number Street
WICHITA KS 67205
City State ZIP Code

Who incurred the debt? Check one.

7, | Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Q) Check if this claim is for a community debt

ls the claim subject to offset?

4 No
CL) Yes

Official Form 106E/F

Total claim

Last 4 digits of account number ___ 5121.00

$

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QJ Student loans

OQ) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify AUTO LOAN

 

Last 4 digits ofaccountnumber $ 15,000.00
When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

Q Contingent
O) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

oo oo

 

 

Last 4 digits of account number

—_— — — 5 269.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
L) Debts to pension or profit-sharing plans, and other similar debts

A Other. Specify COLLECTION-RAPID CASH

r
In

Schedule E/F: Creditors Who Have Unsecured Claims page ““o
Debtor 1

Case 20-10626-abl
JOSE RAMON RODRIGUEZ EGUILUZ

 

First Name Middle Name Last Name

Doc 1 Entered 02/03/20 14:24:45 Page 30 of 59

Case number (if known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

Official Form 106E/F

QUANTUM COLLECTIONS

 

Nonpriority Creditors Name

3080 S DURANGO DR STE 105

 

Number Street

LAS VEGAS NV 89117

 

City State ZIP Code

Who incurred the debt? Check one.

YW Debtor 1 only

Q) Debtor 2 only

(J) Debtor 1 and Debtor 2 only

CO) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

&f No
CJ ves

MIDLAND CREDIT MGMT

 

Nonpriority Creditor’s Name

2365 NORTHSIDE DR STE 300

 

Number Street

SAN DIEGO CA 92108

 

City State ZIP Code

Who incurred the debt? Check one.

UV Debtor 1 only

Q) Debtor 2 only

QO) Debtor 1 and Debtor 2 only

UO) At east one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

w No
UO) Yes

CHECK CITY

 

Nonpriority Creditors Name

8505 S EASTERN

 

Number Street

LAS VEGAS NV 89123

 

City State ZIP Code

Who incurred the debt? Check one.

UW Debtor 1 only

() Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Q) Check if this claim is for a community debt

{s the claim subject to offset?

a No
C) Yes

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OQ Contingent
Q Untiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing pians, and other similar debts

A other. specity COLLECTION- LVAC

 

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
C) uUnliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UO) Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify, COLLECTIONS

 

Last 4 digits of account number __

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

QO Contingent
CY Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CQ) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts

4 Other. Specify, PAYDAY LOAN

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
3 729.00
s 600.00
3 527.60

3,5

page—_ of
Official Form 106E/F

Case 20-10626-abl

First Name Middle Name Last Name

Doc 1 Entered 02/03/20 14:24:45 Page 31 of 59
Debtor1 JOSE RAMON RODRIGUEZ EGUILUZ

Case number (if known),

 

| Part 3: (IRE Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

JUSTICE COURT, LAS VEGAS TOWNSHIP

 

 

 

 

 

 

 

Name

200 LEWIS AVE

Number Street

LAS VEGAS NV 89101
City State ZIP Code
MAGDE, LLC

Name

11445 E VIALINDA SUITE 2-610

Number Street

SCOTTSDALE AZ 85259

 

City State ZIP Code

LAW OFFICE OF JAMES R VAUGHAN PC

 

Name

11445 E VIA LINDA SUITE 2-610

 

Number Street

 

SCOTTSDALE AZ 85259

 

City State ZIP Code

 

Name

 

Number Street

 

 

City State ZIP Code

 

Name

 

Number Street

 

 

an ZIP Code

 

Name

 

Number Street

 

 

City /

 

 

Name

 

Number Street

 

 

City State ZIP Code

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.1 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.1 of (Check one): U Part 1: Creditors with Priority Unsecured Claims

MW Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.1 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

QM Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

OQ) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): QO Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

     

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): QO Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

page 4 of 5
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 32 of 59

Debtor 1 JOSE RAMON RODRIGUEZ EGUILUZ

First Name Middle Name Last Name

ea Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

6a.

6c.

6d.

6e.

6h.

Gi.

Domestic support obligations

. Taxes and certain other debts you owe the

government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

6j.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
5 0.00
ts 0.00
$ 0.00
Total claim
§ 15,000.00
5 0.00
5 0.00
+5 22,246.00
5 22,246.00

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 2 of 5
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 33 of 59

Fill in this information to identify your case:

Debtor Jose Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

Debtor 2
(Spouse ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

(if known) C) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wd No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CL) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 34 of 59

Fill in this information to identify your case:

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name

 

Last Name
United States Bankruptcy Court for the: District of Nevada

Case number
(if known)

 

 

LJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

i No
C) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

LI] No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

() No

Ql] Yes. in which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

CJ Schedule D, tine

Name

LJ Schedule E/F, line
Number Street L) Schedule G, line
City State ZIP Code

LJ Schedule D, line
Name

C) Schedule E/F, line
Number Street LJ Schedule G, line
City State ZIP Code

2 Schedule D, line
Name

() Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1
Case 20-10626-abl Doci1 Entered 02/03/20 14:24:45 Page 35 of 59

Fill in this information to identify your case:

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number Check if this is:
(if known}
C) An amended filing

OA supplement showing postpetition chapter 13
income as of the following date:

 

 

 

Official Form 106] MM 7 DD? YYYY
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Cu Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status a Employed Q) Employed
employers. CL} Not employed L) Not employed

Include part-time, seasonal, or
self-employed work.

 

Occupation SUPERVISOR HOUSEKEEPING
Occupation may include student
or homemaker, if it applies.

Employer's name MASTER CORP

 

Employer’s address 3505 N MAIN ST

Number Street Number Street

 

 

 

CROSSVILLE TN 38555
City State ZIP Code City State ZIP Code

 

How long employed there? 5 YEARS

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

{f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). if not paid monthly, calculate what the monthly wage would be. 2. g 2,050.72 §
3. Estimate and list monthly overtime pay. 3. +3 0.00 +5
4. Calculate gross income. Add line 2 + line 3. 4. $_ 2,050.72 $

 

 

 

 

 

Official Form 106l Schedule I: Your Income page 1
Debtor 1 Jose Ramon Rodriguez Eguiluz Case number (if known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 Were. cc ccececce re rereceneeeeeneaeeteescenescessnetetereateatissesesseneaneites >4. g__ 2,050.72 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 330.20 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
5e. Insurance 5e. $ 5.88 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. $ 0.00 $
5h. Other deductions. Specify: Sh. +§ 0.00 + $
6. Add the payroll deductions. Add lines 5a + 5b+5c+5d+S5e+5f+5g+5h. 6 § 336.08 $
7, Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. 31,714.64 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 5
monthly net income. 8a. *
8b. Interest and dividends 8b. § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. :
8d. Unemployment compensation 8d. 0.00
8e. Social Security 8e. 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Bf. = $ 0.00 $
8g. Pension or retirement income 8g. $ 0.00 $
8h. Other monthly income. Specify: 8h. + $ 0.00 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9 | $ 0.00] $
10. Calculate monthly income. Add line 7 + line 9. 5 1,714.64 § O.CO°- 5 1,714.64
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. —————-
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11.4% §$ 0.00
12. Add the amount in the iast column of line 10 to the amount in line 11. The result is the combined monthly income. 1714.64
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. SAO
Combined

Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 36 of 59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. Do you expect an increase or decrease within the year after you file this form?

Ps) No.
C) Yes. Explain:

Official Form 1061

 

 

 

monthly income

 

 

 

Schedule I: Your tncome

page 2

 

 

 
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 37 of 59

Fill in this information to identify your case:

Debtor1 Jose Ramon Rodriguez Eguiluz a
First Name g Middle gut Last Name Check if this is:

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

LJ An amended filing

C) A supplement showing postpetition chapter 13

United States Bankruptcy Court for the: District of NEVADA expenses as of the following date:

(ew MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Sa Describe Your Household

1. Is this a joint case?

wi No. Go to line 2.
(J Yes. Does Debtor 2 live ina separate household?

OQ) No
(J Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

2. Do you have dependents? UC] No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...........c ces 0
N
Do not state the dependents’ DAUGHTER 18 wl 9
names. Yes
DAD 90 O No
Yes
) No
UL) Yes
QC] No
O) Yes
C No
C) Yes
3. Do your expenses include Ww No

expenses of people other than QO
yourself and your dependents? Yes

oe Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule |: Your income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 700.00
any rent for the ground or lot. 4, $ -

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. = § 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 38 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz

10.

11.

13.

14,

15.

18.

19.

20.

Official Form 106J

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

 

6a.

6b.

6c.

6d.

10.

11.

12.

13.

14.

18a.

15b.

16c.

15d.

17a.

17b.

17¢.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

$

fA fF Ff Ff FF HF F# Hw

AA FF

AFA Ff MH

rf Ff FF fF

 

0.00

100.00
50.00

50.00
0.00

600.00
0.00
80.00
60.00
0.00

200.00

0.00
0.00

0.00
0.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00
0.00

0.00

page 2
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 39 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz Case number titknown

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car joan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wi No.

O) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

+5 0.00
|
$ 1,840.00 |
§ 0.00 |
$ 1,840.00 |
5 1,714.64
-3 1,840.00
$ -125.36
page 3

 
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 40 of 59

Fill in this information to identify your case:

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(if known)

 

 

(J Check if this is an

 

Official Form 106Dec

 

amended filing

Declaration About an Individual Debtor’s Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

OC) No
wf Yes. Name of person AMY MILLER

. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

 

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.

a
x x

some Debtor 1 Signature of Debtor 2

   

Date 0 | wy Date

MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 20-10626-abl

Fill in this information to identify your case:

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middle Name

Debtor 2

Doc1 Entered 02/03/20 14:24:45

Last Name

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

Last Name

District of NEVADA

 

(If known)

 

 

Official Form 107

Page 41 of 59

Q) Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

a Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

CJ Married
wi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

C] Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

 

Number Street

 

 

City State ZIP Code

 

Number Street

 

 

City State ZIP Code

 

 

 

 

Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
Q) Same as Debtor 14 Q) Same as Debtor 14
From From
Number Street
To To
City State ZIP Code
C) Same as Debtor 1 Q) Same as Debtor 1
From From
Number Street
To To

 

 

City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivaient in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

L) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your income

Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Official Form 107
Case 20-10626-abl

Debtor 1

Doc 1 Entered 02/03/20 14:24:45 Page 42 of 59

Jose Ramon Rodriguez Eguiluz

 

First Name Middle Name

Last Name

Case number (it known)

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

OQ) No
Wi Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2019 )
YYYY

For the calendar year before that:

(January 1 to December 31,2018 )
YYYY

Debtor 1

Sources of income
Check all that apply.

1) Wages, commissions,
bonuses, tips

Q) Operating a business

wf Wages, commissions,
bonuses, tips

Q Operating a business

wi Wages, commissions,
bonuses, tips

QO Operating a business

Gross income

(before deductions and
exclusions)

5 1,827.98
$ 23,608.00
$___ 22,131.00

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

) Wages, commissions,

bonuses, tips
Q Operating a business

Q) Wages, commissions,

bonuses, tips
| Operating a business

Q) Wages, commissions,

bonuses, tips
OQ) Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

WW No

CJ Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2019)
yy

For the calendar year before that:

(January 1 to December 31,2018
yyy

Official Form 107

Debtor 1

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2
Debtor 1

Case 20-10626-abl

Jose Ramon Rodriguez Eguiluz

 

First Name

Middle Name

Last Name

Case number (i known)

ee us Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

Doc 1 Entered 02/03/20 14:24:45 Page 43 of 59

C) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

L) No. Go to line 7.

L) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

WJ No. Go to line 7.

U) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

Official Form 107

creditor. Do not include payments for domestic support obligations, such as child support and

alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates of
payment

 

Number

Street

 

 

City

State

ZIP Code

 

Creditor's Name

 

Number

Street

 

 

City

State

ZIP Code

 

Creditor’s Name

 

Number

Street

 

 

City

State

ZiP Code

Total amount paid

Amount you still owe

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for...

Q Mortgage

OQ] car

L) Credit card

Q) Loan repayment

QO Suppliers or vendors
) Other

OO Mortgage

QO) car

C) credit card

L} Loan repayment

Q Suppliers or vendors
CI other

O Mortgage

OQ) car

CQ credit card

Q Loan repayment

L} Suppliers or vendors

QO) other

page 3
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 44 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middie Name Last Name

 

Case number (if known)

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

such as child support and alimony.
UM No
QI] Yes. List all payments to an insider.

Dates of
payment

 

Amount you still

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
Include payments on debts guaranteed or cosigned by an insider.

wi No
CJ Yes. List all payments that benefited an insider.

Dates of
payment

 

Amount you still

 

Insiders Name

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Reason for this payment

Include creditor's name

page 4
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 45 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middie Name Last Name

Ee contin Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

U1 No
Wi Yes. Fill in the details.

Case number (if known)

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
AN ATTEMPT TO LAS VEGAS JUSTICE COURT
casettie LAWSUIT = COLLECT A DEBT Coat Name (i Pending
200 LEWIS AVE U1 on appeat
Number Street QO Concluded
Case number LAS VEGAS NV 89101
City State ZiP Code
Case title Court Name Q) Pending
Q) On appeal
Number Street (2 conciuded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

w No. Go to line 11.
©) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

L) Property was repossessed.

 

Q Property was foreclosed.
L) Property was garnished.

 

City State ZIP Code Q) Property was attached, seized, or levied.

Describe the property Date Value of the property

 

Creditor's Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.

 

Property was garnished.
City State ZIP Code perty g

OCOo

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 20-10626-abl Doci1 Entered 02/03/20 14:24:45 Page 46 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz

Case number (if known).
First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

CI] Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
L) Yes

er List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

C) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

 

 

$

Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

$
Person to Whom You Gave the Gift

$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 47 of 59

Debtor1 Jose Ramon Rodriguez Eguiluz

Case number (if known),
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
wi No

QJ Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
—__— $e
Charity’s Name
$

 

Number = Street

 

City State ZIP Code

en Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

L) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred ; oo, , loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

L) No
Wf Yes. Fill in the details.

Description and value of any property transferred Date payment or Amount of payment
AMY MILLER transfer was
made

 

Person Who Was Paid

8565 S Eastern Ave TO PREPARE CHAPTER 7 FORMS

Number Street

SUITE 128

$ 200.00

_ $e
Las Vegas NV 89123

City State ZIP Code

amy@taxesnmorellc.com

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case 20-10626-abl Doci1 Entered 02/03/20 14:24:45 Page 48 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz

Case number (if known)
First Name Middle Name Last Name

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

WM No

CJ Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
wf No
O) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 49 of 59

Debtor 4 Jose Ramon Rodriguez Eguiluz

Case number (if known)
First Name Middle Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wd No

C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

QO) Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution .
XXXX~. _ QO) Checking _ $
Number Street ie Savings

 

Q Money market

 

C) Brokerage

 

 

 

City State ZIP Code QO Other
XXXX- Cl checking $
Name of Financia! Institution —
Q Savings
Number Street Q) Money market

 

QO Brokerage
) Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Wi No

Q) Yes. Fill in the details.

 

Who else had access to it? Describe the contents Do you still
have it?
L) No
Name of Financial Institution Name C) Yes

 

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Case 20-10626-abl Doci1 Entered 02/03/20 14:24:45 Page 50 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz Case number (if known)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
C) No
Name of Storage Facility Name Q Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

BEE tccntiry Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
CJ Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner’s Name $

 

Number Street

 

Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

| Part 10: | Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WZ No

C) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 51 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz

First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

No
C) Yes. Fill in the detaits.

Governmental unit

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

Case number (if known)

Environmental law, if you know it Date of notice

26. Have you been a party in any judicial or administrative proceeding under any environmental! law? Include settlements and orders.

WW No

QC) Yes. Fill in the details.

Court or agency

Case title

 

Court Name

 

 

Number Street

 

 

Case number City State ZIP Code

Cue Give Details About Your Business or Connections to Any Business

Nature of the case

Status of the
case

Q Pending
Q On appeal!

O Concluded

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
LU Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

QC) Amember of a limited liability company (LLC) or limited liability partnership (LLP)

Qa partner in a partnership
(2 An officer, director, or managing executive of a corporation

LJ An owner of at least 5% of the voting or equity securities of a corporation

w No. None of the above applies. Go to Part 12.

QO) Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

City State ZIP Code
Describe the nature of the business

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

City State ZIP Code

Official Form 107

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 52 of 59

Debtor1 Jose Ramon Rodriguez Eguiluz

Case number (if known)
First Name Middle Name Last Name

Employer identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

: Business Name

 

 

EIN;
Number Street : +
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

 

' 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

YW No

() Yes. Fill in the details below.

Date issued

 

Name MM/DDIYYYY _

 

Number Street

 

 

City State ZIP Code

[| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§/152, 1341, 1519, and 3571.

C
x x

Signfture of Debtor 1 Signature of Debtor 2

Date ol 3 [207 O Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wi No
C) Yes

 

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

L} No

dl Yes. Name of person AMY MILLER . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 53 of 59

Fill in this information to identify your case:

Debtor 1 Jose Ramon Rodriguez Equiluz

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of NEVADA

Case number CY Check if this is an
(if known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1a

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

m@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
rty

secures a debt? as exempt on Schedule C?
Creditors () Surrender the property. Q) No
name:

C) Retain the property and redeem it. CU) Yes

Description of . .
property C) Retain the property and enter into a

securing debt: Reaffirmation Agreement.
() Retain the property and [explain]:

 

Creditor's (J Surrender the property. CI No

name:
L) Retain the property and redeem it. QO Yes

ropety of C) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

Creditor’s Q) Surrender the property. QO) No

name:
CJ Retain the property and redeem it. CJ Yes

property of LJ Retain the property and enter into a

securing debt: Reaffirmation Agreement.

CQ) Retain the property and [explain]:

 

Creditor’s CL) Surrender the property. QO No

name:
Q) Retain the property and redeem it. QO) Yes

repery (J Retain the property and enter into a

securing debt: Reaffirmation Agreement.

Q) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 54 of 59

Debtor 1 Jose Ramon Rodriguez Eguiluz Case number (if known)

 

 

First Name Middle Name Last Name

Ee List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: LI No
_ C) Yes

Description of leased

property:

Lessor’s name: LI No

i. C) Yes

Description of leased

property:

Lessor’s name: LI No

Description of leased U Yes

property:

Lessors name: CU No
CL) Yes

Description of leased

property:

Lessor’s name: CI No
CL) Yes

Description of leased

property:

Lessor’s name: LJ No
CL) Yes

Description of leased

property:

Lessor’s name: CJ No
L) ves

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property th&t is subject to an unexpired lease.

oo

x x

Signature of ve 1 Signature of Debtor 2

Date | ‘ (pv Date

!
MM] DD #/ YYYY MM/ DD/ YYYY

 

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2
Case 20-10626-abl

Fill in this information to identify your case:

Jose Ramon Rodriguez Equiluz

First Name Middle Name

Debtor 1

Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

Doc 1 Entered 02/03/20 14:24:45 Page 55 of 59

Check one box only as directed in this form and in
Form 122A-1Supp:

| 1. There is no presumption of abuse.

C) 2. The calculation to determine if a presumption of

abuse applies will be made under Chapter 7

United States Bankruptcy Court for the: Means Test Caiculation (Official Form 122A-2).

District of NEVADA

Case number
{If known}

 

C] 3. The Means Test does not apply now because of
qualified military service but it could apply Jater.

 

 

 

Q) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income

 

12/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

a Calculate Your Current Monthly Income

: 1, What is your marital and filing status? Check one only.
4 Not married. Fill out Column A, lines 2-11.
C) married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

() Married and your spouse is NOT filing with you. You and your spouse are:

Q)
Q)

Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy Jaw that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rentai property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions
‘(before all payroll deductions). $_2,050.72 S$

’ 3. Alimony and maintenance payments. Do not include payments from a spouse if
i Column B is filled in.

$ 0.00 $

© 4, All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your househoid, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. $___ 300.00 $
5. Not ncome from operating a business, profession, Debtor 4 Debtor 2

Gross receipts (before all deductions) g1,000( gs

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business, profession, orfarm g¢ 0.00 ¢ oP’ $ 0.00 $
. 6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ 0. $_

Ordinary and necessary operating expenses -3$ -$

Net monthly income from rental or other real property g 0.00 ¢g roPyy, $ 0.00
7. Interest, dividends, and royalties

$_____0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 56 of 59

 

 

 

Debtor1 Jose Ramon Rodriguez Eguiluz Case number (itknown)
First Name Middte Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: oe v
FOP YOU occ cece ees eetesestesenseeteneseessstserearsseaeteeseseasesses $
FOP YOUF SPOUSE ooo. ce cece eecescseeseesceeeestsscestaneceseneees $

- 9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if
retired under any provision of title 10 other than chapter 61 of that title. $ 0.00 $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If necessary, list other sources on a
separate page and put the total below.

 

 

 

 

 

 

 

   

 

$ 0.00
0.00 3
Total amounts from separate pages, if any. + 0.00 +5
11. Calculate your total current monthly income. Add lines 2 through 10 for each : + 00 i-
column. Then add the total for Column A to the total for Column B. | 2,072.52 $7 THs 2,072.52
Pee cccemeememnrenal Se ——> ——
monthly income
| Part 2: | Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps: sects os wna ve use
12a, Copy your total current monthly income from liN€ 11... eee neescceeeesnenieseseonerssiesnanceneeenneerees Copy line 11 here™> 7 $ 2,072.52 |
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. $ 24,608.84
- 13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. /NEVADA
Fill in the number of people in your household. | 3
Fill in the median family income for your state and size Of NOUSENOIG. 2.0... cee ce cece ects eee ce nee ee nes eeeesectaventasensenereentansaseeenens 13. $ 61,983.00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14, How do the lines compare?

14a. | Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2

14b.() Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 57 of 59

Debtor 1 Jose Ramon Rodriguez Equiluz Case number (it known)

First Name Middle Name Last Name

Eee sn Below

By signing her

 

    
 

| deciare under penalty of perjury that the information on this statement and in any attachments is true and correct.

a x

 

 

    
 

SignAfure of Debtor 1 Signature of Debtor 2

Da Date
TYYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 58 of 59

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

* KOK OK OK OK

In re: Bankruptcy No.:

Chapter 7

Jose Ramon Rodriguez Eguiluz

VERIFICATION OF CREDITOR
MATRIX

Debtor(s).

me Ne me ee ne ee ee ee ee”

 

The above named Debtor hereby verifies that the attached list of creditors is true

and correct to the best of his/her knowledge.

 

Date (1 [2 POPC Signature

Date Signature

oT

 

 

vercredmatrix.wpd rev. 4/12/07
Case 20-10626-abl Doc1 Entered 02/03/20 14:24:45 Page 59 of 59

CREDITOR MATRIX
JOSE RAMON RODRIGUEZ EGUILUZ

GOLD ACCEPTANCE
PO BOX 1889
ORANGE, CA 92856

MAGDE, LLC
11445 E VIA LINDA #2-610
SCOTTSDALE, AZ 85259

LAW OFFICE OF JAMES R VAUGHAN PC
BRIAN K PARTRIDE, NV SBN 13927
11445 E VIA LINDA STE 2-610
SCOTTSDALE, AZ 85259

JUSTICE COURT LAS VEGAS TOWNSHIP
200 LEWIS AVE
LAS VEGAS, NV 89101

US DEPT OF EDUCATION
2401 INTERNATIONAL
MADISON, WI 53704

AD ASTRA RECOVERY SERVICE
7330 W 33°° ST N STE 118
WICHITA, KS 67205

RAPID CASH
5676 E EASTERN AVE
LAS VEGAS, NV 89119

QUANTUM COLLECTIONS
3080 S DURANGO DR STE 105
LAS VEGAS, NV 89117

LAS VEGAS ATHLETIC CLUB
2655 S MARYLAND PKWY
LAS VEGAS, NV 89109

MIDLAND CREDIT MGMT
2365 NORTHSIDE DR STE 300
SAN DIEGO, CA 92108

CHECK CITY
8505 S EASTERN
LAS VEGAS, NV 89123
